DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 16, 2021 has been entered.

Status of Claims

Applicant’s amendment filed on February 16, 2021 has been entered.  Claims 1, 3-4, 10, 11 and 13-14 are amended.  Claims 5-6 and 15-16 are canceled.  Claims 1-4, 7-14 and 17-20 are pending in the application.

Response to Arguments

Applicant’s arguments, see p.7-11, filed on February 17, 2021, with respect to the rejection(s) of claims 1, 3, 10, 11 and 13 under 35 U.S.C. § 102 have been fully considered but not persuasive.

(A) On. p. 8, Applicant argues “The added features are taken from claims 4-6, now canceled. Claims 4-6 are rejected under 35 U.S.C. 103 over Dai view of United States Patent Publication No. 2013/0055268 of Amershi et al. However, Amershi fails to teach or suggest comparing the labels of the DOM elements and categorizing routes comprising equivalent labels of elements into a single cluster as called for in amended claim 1. Rather, in Amershi, similar web actions are grouped together and mapped to action classes and then web behaviors that are similar, e.g., based on a measure of repetition in web action sequences or employing an unsupervised clustering process using a Longest Common Subsequence (LCS) similarity metric, are identified. Sequences may then be further merged based on iteratively computing similarity. See Amershi, paragraphs 45-54. Thus, the features added to claim 1, which are admitted by the Office Action to not be taught by Dai, are not taught or suggested by Amershi. As such, these features are lacking from the combination as a whole. Furthermore, Amershi cannot be used to modify Dai with features that it does not teach or suggest.”

As to point (A), Examiner respectfully disagrees and submits that Amershi teaches broadly claimed limitation“comparing the labels of the DOM elements”.  The claimed comparing step is broad, and does not limit how the labels of the DOM elements are compared.  According to Amershi, web log contains sequences of web page URLs, along with web pages that were visited, the type of web actions performed at each interaction, and an XPATH of a DOM tree node [DOM element] which was accessed at each step (emphasis added).  The pre-processor 210 extracts its label field from the identified DOM node.  For example, “submit” is labeled to the identified DOM node object label of the incoming command and any command in the class is less than some threshold, where the difference is measured as a string edit distance between labels (emphasis added).  In other words, the DOM labels from the web actions are compared in the mapping process [Amershi, para 0046, 0048-0049, 0051].
In addition, the limitation “categorizing routes comprising equivalent labels of elements into a single cluster;” (emphasis added) is broad.  The “elements” as claimed are not necessarily the DOM elements in the comparing step.  According to dictionary definition, element merely means “a part of something” (https://dictionary.cambridge.org/us/dictionary/english/element).  For example, an element can be one of web actions in a session.  In other words, the labels of elements as claimed are not necessarily labels of the DOM elements.  Amershi discloses sequences [routes] 440-442 of action classes are grouped into cluster 451, where sequences 440-442 comprises web actions [elements] of action class A [equivalent label] [Amershi, Fig. 4, para 0055].
The same argument applies to independent claim 10 and 11.  Since Dai and Amershi teaches all limitation in claims 1, 10 and 11, the claims are rejected under 35 U.S.C. 103.

	(B) On p. 8, Applicant argues “As to the alleged motivation for combining the references, any such motivation is irrelevant at least because the references do not teach all of the claim features. Thus, even assuming that a person having ordinary skill in the art would be motivated to combine the references, such a combination would not result in all of the claim features. Accordingly, the claimed invention would not be obvious to a person having ordinary skill in the art.”

As to point (B), Examiner respectfully disagrees and submits that Dai and Amershi teaches all limitation in claims 1, 10 and 11 as discussed in point (A).

	(C) On p.8, Applicant argues “Amershi is directed to developing an automated script to accomplish common tasks. This is rather different from Dai which is directed to finding paths that lead to sales. Thus, again, there is no motivation to combine.”

In response to applicant’s argument in point (C) that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teaching from Amershi is focused on using the DOM tree node information to group user interaction sequences with similar web actions into clusters.
The Amershi’s teaching effectively enhance the analyzing capability by allowing additional way (using DOM tree node information) to group user interaction sequences into clusters.

(D) On p.8-9, Applicant argues “Amended claim 3 is also allowable on its own merits. Claim 3 was rejected based on Dai but only for the claim recitation “clicks on an element”. No art was suggested for the remaining recitations of claim 3. The amendment to claim 3 incorporates the recitations of claim 3 but structured in a way to as to require at least one of the elements recited in claim 3 other than a click for which no art was cited. As such, claim 1 is believed to be allowable over Dai as Dai does not teach or suggest the recitation newly added to claim 1.”

As to point (D), as discussed in details from the section of U.S.C. 103 rejection, Dai teaches “the user interactions include least any one of: hover over an element, scroll event, mouse movement, and a text selection.” (see Dia, column 4, line 49-56).

	(E) Applicant argues “claim 4 has been amended to recite as follows:
The method of claim 1, wherein the website visitor recordings are metadata associated with each user website visit, the metadata having been collected by a tracking script sent to each website visitor in response to a request to access a web page.
Having done keyword searches on Dai and the other cited art as well as a perusal thereof, Applicants do not presently see website visitor recordings that are metadata associated with each user website visit where the metadata was collected by a tracking script sent to each website visitor in response to a request to access a web page as now called for in claim 4. Therefore, amended claim 4 is believed to be allowable on its own merits. The foregoing applies mutatis mutandis to claim 14. Withdrawal of these rejections is respectfully requested.”

As to point (E), Examiner submits that Amershi and Butler teach the limitation in claim 4.  Amershi discloses each web log may contain metadata such as sequences of web page URLs along with web pages that were visited, the type of web actions performed at each interaction, and an XPATH of a DOM tree node which was accessed at each step [Amershi, para 0031]).
In addition, Butler discloses a visitor from computer 14 (client node) loads one of the web pages having the embedded code (e.g. JavaScript code) therein, and the code passes information from computer 14 to a server or group of third party servers 17, where the 
Therefore, the combination of Amershi and Butler teaches the limitation in claim 4 as well as claim 14.

Claim Objections

Claims 3 and 13 are objected to because of the following informalities: minor typographical error.

Claim 3 and 13 recites “wherein the user interactions comprise at least one click and least any one of: a hover over an element, a scroll event, a mouse movement, and a text selection.”  It should be “wherein the user interactions comprise at least one click and at least any one of: a hover over an element, a scroll event, a mouse movement, and a text selection.”

Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US Patent 9,691,096) in view of Amershi (PG PUB US2013/0055268).

	Regarding claim 1, Dai teaches “a method of analyzing website visitor behavior by an analysis server” (The marketplace 140 may include or operate one or more physical computer machines or devices, having one or more processors 141, servers 142 or databases 143, and may feature software applications and/or hardware components for analyzing data received from customers, such as the customers 110, 120, 130, including data regarding customers' movements, actions, preferences, purchasing histories or personal information [Dai, column 9, line 20-36]);
	“analyzing, an analysis server, electronically obtained website visitor recordings associated with a website visit of each of a plurality of website visitors;” (The systems and methods of the present disclosure may capture, record and/or observe such interactions, and utilize such interactions in defining one or more navigational patterns, directed to identifying commonalities between navigational patterns of historically observed user interactions with one or more web pages, such as such as the page that are displayed at an online marketplace, and navigational patterns of presently observed user interactions with such page [Dai, column 14, line 51-61]);
	“determining, an analysis server, a route taken within the website by each of the plurality of website visitors based on the website visitor recordings, wherein the route includes a chronological sequence of user interactions with website elements, the website elements being elements within a webpage;” (The systems and methods of the present disclosure may capture, record and/or observe such interactions, and utilize such interactions with in defining one or more navigational patterns [chronological sequence], directed to identifying commonalities between navigational patterns of historically observed user interactions with the elements (such as links and scroll bar) one or more web pages, such as 
	“dividing, by the analysis server, the plurality of routes into clusters based on common path flows, wherein a common path flow represents a flow on which different users performed substantially the same action to arrive at the same location within the website;” (A plurality of navigational patterns [clusters] that preceded the purchase of items from an online marketplace is identified. Such patterns may be stored in one or more data stores in association with the each of the respectively purchased items, and may have been defined based on any number of interactions or steps taken by customers, including but not limited to the entry of any keywords into a search box 220 or the selection of one or more of the categories 231-236 displayed on the web page 200 of FIG. 2, or any other interactions [Dai, column 15, line 7-16]);
	“sorting the clusters by number of routes.” (A histogram of the frequencies of the respective navigational patterns and the items purchased following each of the navigational patterns in descending order is generated.  In other words, sorting is performed in the generation of the histogram [Dai, column 15, line 17-20]).
	However, Dai does not teach “where the website elements comprise document object model (DOM) elements;”
	“labeling each DOM element with a label.”
	“comparing the labels of the DOM elements and categorizing routes comprising equivalent labels of elements into a single cluster.”
	Amershi teaches “where the website elements comprise document object model (DOM) elements.” (A web log contains sequences of web page URLs, along with web pages that were visited, the type of web actions performed at each interaction, and an XPATH of a 
	“labeling each DOM element with a label.” (The pre-processor 210 extracts its label field from the identified DOM node.  For example, “submit” is labeled to the identified DOM node and such label is used to generate the ClearScript statement “click the “submit” button” corresponding to a web action [Amershi, para 0032]);
	“comparing the labels of the DOM elements” (Each web action is interpreted as a Web page command where each command contains three parts, including an object label that identifies the target element (e.g. ‘login’ for the login button).  An action class sequence mapper 213 maps sequences of related web actions (web commands) into sequences of web action classes.  In particular, an incoming command is mapped to an existing action class (that possibly contains multiple commands) if the command meets the following criteria:  The difference between the object label of the incoming command and any command in the class is less than some threshold, where the difference is measured as a string edit distance between labels.  In other words, the DOM labels from the web actions are compared in the mapping process [Amershi, para 0046, 0048-0049, 0051]);
	“categorizing routes comprising equivalent labels of elements into a single cluster.” (As shown in Fig. 4, sequences [routes] 440-442 of action classes are grouped into cluster 451, where sequences 440-442 comprises web action [element] of action class A [label] [Amershi, para 0055]).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dai to comprise the claimed limitation to effectively enhance the analyzing capability by allowing additional way to group user interaction sequences into clusters, where the DOM tree node information is used to group user interaction sequences with similar web actions into clusters [Amershi, para 0006].

Regarding claim 3, Dai as modified by Amershi teaches “wherein the user interactions comprise at least  one click” (A navigational pattern or vector may further contain information such as an area or portion of a web page that is selected, clicked or viewed by the customer [Dia, column 4, line 43-49]).
	“and least any one of: hover over an element, scroll event, mouse movement, and a text selection.” (A navigational pattern may also contain information defining an item or a category of items associated with such interactions, as well. Such information may include set of text or image corresponding to a category selected by the customer [Dia, column 4, line 49-56]).

	Regarding claim 10, Dai teaches “a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process” (The data and/or computer executable instructions, programs, firmware, software and the like (also referred to herein as “computer executable” components) described herein may be stored on a computer-readable medium that is within or accessible by the smartphone 112, the laptop computer 122, the tablet computer 132 and/or the marketplace processors 141, servers 142, databases 143 or web site 144, and having sequences of instructions which, when executed by a processor (such as a central processing unit, or CPU), cause the processor to perform all or a portion of the functions and/or methods described herein [Dai, column 10, line 59 – column 11, line 2]);
	“analyzing website visitor recordings associated with a website visit of each of a plurality of website visitors;” (The systems and methods of the present disclosure may capture, record and/or observe such interactions, and utilize such interactions in defining one or more navigational patterns, directed to identifying commonalities between navigational patterns of historically observed user interactions with one or more web pages, such as such as the page that are displayed at an online marketplace, and navigational patterns of presently observed user interactions with such page [Dai, column 14, line 51-61]);
“determining a route taken within the website by each of the plurality of website visitors based on the website visitor recordings, wherein the route includes a chronological sequence of user interactions with website elements, the website elements being elements within a webpage;” (The systems and methods of the present disclosure may capture, record and/or observe such interactions, and utilize such interactions with in defining one or more navigational patterns [chronological sequence], directed to identifying commonalities between navigational patterns of historically observed user interactions with the elements (such as links and scroll bar) one or more web pages, such as such as the page that are displayed at an online marketplace, and navigational patterns of presently observed user interactions with such page [Dai, Fig. 2, column 14, line 51-61; column 12, line 63-64]);
	“divide the plurality of routes into clusters based on common path flows, wherein a common path flow represents a flow on which different users performed substantially the same action to arrive at the same location within the website;” (A plurality of navigational patterns [clusters] that preceded the purchase of items from an online marketplace is identified. Such patterns may be stored in one or more data stores in association with the each of the respectively purchased items, and may have been defined based on any number of interactions or steps taken by customers, including but not limited to the entry of any keywords into a search box 220 or the selection of one or more of the categories 231-236 displayed on the web page 200 of FIG. 2, or any other interactions [Dai, column 15, line 7-16]);
	“sort the clusters by number of routes.” (A histogram of the frequencies of the respective navigational patterns and the items purchased following each of the navigational patterns in descending order is generated.  In other words, sorting is performed in the generation of the histogram [Dai, column 15, line 17-20]).
	However, Dai does not teach “where the website elements comprise document object model (DOM) elements;”
	“labeling each DOM element with a label.”
	“comparing the labels of the DOM elements and categorizing routes comprising equivalent labels of elements into a single cluster.”
	Amershi teaches “where the website elements comprise document object model (DOM) elements.” (A web log contains sequences of web page URLs, along with web pages that were visited, the type of web actions performed at each interaction, and an XPATH of a DOM tree node [DOM element] which was accessed at each step.  As the user has multiple interactions, there are multiple DOM tree nodes are accessed [Amershi, para 0031]);
	“labeling each DOM element with a label.” (The pre-processor 210 extracts its label field from the identified DOM node.  For example, “submit” is labeled to the identified DOM node and such label is used to generate the ClearScript statement “click the “submit” button” corresponding to a web action [Amershi, para 0032]);
	“comparing the labels of the DOM elements” (Each web action is interpreted as a Web page command where each command contains three parts, including an object label that identifies the target element (e.g. ‘login’ for the login button).  An action class sequence mapper 213 maps sequences of related web actions (web commands) into sequences of web action classes.  In particular, an incoming command is mapped to an existing action class (that possibly contains multiple commands) if the command meets the following criteria:  The difference between the object label of the incoming command and any command in the class is less than some threshold, where the difference is measured as a string edit distance between labels.  In other words, the DOM labels from the web actions are compared in the mapping process [Amershi, para 0046, 0048-0049, 0051]);
	“categorizing routes comprising equivalent labels of elements into a single cluster.” (As shown in Fig. 4, sequences [routes] 440-442 of action classes are grouped into cluster 451, where sequences 440-442 comprises web action [element] of action class A [label] [Amershi, para 0055]).


	Regarding claim 11, Dai teaches “a system for causing a processing circuitry to perform a process, comprising:
	a processing circuitry; and
a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to:” (The marketplace 140 may include or operate one or more physical computer machines or devices, having one or more processors 141, servers 142 or databases 143, and may feature software applications and/or hardware components for analyzing data received from customers, such as the customers 110, 120, 130, including data regarding customers' movements, actions, preferences, purchasing histories or personal information. The servers have the necessary electronics, software, memory, storage, databases, firmware, logic/state machines, microprocessors to perform the functions described herein and/or achieve the results described herein [Dai, column 9, line 20-36, 51-57]);
	“analyze website visitor recordings associated with a website visit of each of a plurality of website visitors;” (The systems and methods of the present disclosure may capture, record and/or observe such interactions, and utilize such interactions in defining one or more navigational patterns, directed to identifying commonalities between navigational patterns of historically observed user interactions with one or more web pages, such as such as the page that are displayed at an online marketplace, and navigational patterns of presently observed user interactions with such page [Dai, column 14, line 51-61]);
	“determine a route taken within the website by each of the plurality of website visitors based on the website visitor recordings, wherein the route includes a chronological sequence of user interactions with website elements, the website elements being elements within a webpage;” (The systems and methods of the present disclosure may capture, record and/or observe such interactions, and utilize such interactions with in defining one or more navigational patterns [chronological sequence], directed to identifying commonalities between navigational patterns of historically observed user interactions with the elements (such as links and scroll bar) one or more web pages, such as such as the page that are displayed at an online marketplace, and navigational patterns of presently observed user interactions with such page [Dai, Fig. 2, column 14, line 51-61; column 12, line 63-64]);
	“divide the plurality of routes into clusters based on common path flows, wherein a common path flow represents a flow on which different users performed substantially the same action to arrive at the same location within the website;” (A plurality of navigational patterns [clusters] that preceded the purchase of items from an online marketplace is identified. Such patterns may be stored in one or more data stores in association with the each of the respectively purchased items, and may have been defined based on any number of interactions or steps taken by customers, including but not limited to the entry of any keywords into a search box 220 or the selection of one or more of the categories 231-236 displayed on the web page 200 of FIG. 2, or any other interactions [Dai, column 15, line 7-16]);
	“sorting the clusters by number of routes.” (A histogram of the frequencies of the respective navigational patterns and the items purchased following each of the navigational patterns in descending order is generated.  In other words, sorting is performed in the generation of the histogram [Dai, column 15, line 17-20]).
	However, Dai does not teach “where the website elements comprise document object model (DOM) elements;”
	“labeling each DOM element with a label.”
	“comparing the labels of the DOM elements and categorizing routes comprising equivalent labels of elements into a single cluster.”
	Amershi teaches “where the website elements comprise document object model (DOM) elements.” (A web log contains sequences of web page URLs, along with web pages that were visited, the type of web actions performed at each interaction, and an XPATH of a DOM tree node [DOM element] which was accessed at each step.  As the user has multiple interactions, there are multiple DOM tree nodes are accessed [Amershi, para 0031]);
	“labeling each DOM element with a label.” (The pre-processor 210 extracts its label field from the identified DOM node.  For example, “submit” is labeled to the identified DOM node and such label is used to generate the ClearScript statement “click the “submit” button” corresponding to a web action [Amershi, para 0032]);
	“comparing the labels of the DOM elements” (Each web action is interpreted as a Web page command where each command contains three parts, including an object label that identifies the target element (e.g. ‘login’ for the login button).  An action class sequence mapper 213 maps sequences of related web actions (web commands) into sequences of web action classes.  In particular, an incoming command is mapped to an existing action class (that possibly contains multiple commands) if the command meets the following criteria:  The difference between the object label of the incoming command and any command in the class is less than some threshold, where the difference is measured as a string edit distance between labels.  In other words, the DOM labels from the web actions are compared in the mapping process [Amershi, para 0046, 0048-0049, 0051]);
	“categorizing routes comprising equivalent labels of elements into a single cluster.” (As shown in Fig. 4, sequences [routes] 440-442 of action classes are grouped into cluster 451, where sequences 440-442 comprises web action [element] of action class A [label] [Amershi, para 0055]).


	Regarding claim 13, Dai as modified by Amershi teaches “wherein the user interactions comprise at least one click” (A navigational pattern or vector may further contain information such as an area or portion of a web page that is selected, clicked or viewed by the customer [Dia, column 4, line 43-49]);
	“and least any one of: hover over an element, scroll event, mouse movement, and a text selection.” (A navigational pattern may also contain information defining an item or a category of items associated with such interactions, as well. Such information may include set of text or image corresponding to a category selected by the customer [Dia, column 4, line 49-56]).

Claims 2, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US Patent 9,691,096) in view of Amershi (PG PUB US2013/0055268) as applied to claim 1, 3, 10, 11 and 13 above, and further in view of Liu (PG PUB US2017/0244796).

	Regarding claim 2, Dai as modified by Amershi does not teach “displaying the clusters sorted by number of routes that are in each cluster, wherein the number of routes in a cluster is directly proportional to a popularity of the routes in the cluster, the displaying thus revealing the relative popularity of routes contained within the clusters.”
	Liu teaches “displaying the clusters sorted by number of routes that are in each cluster, wherein the number of routes in a cluster is directly proportional to a popularity of the routes in the cluster, the displaying thus revealing the relative popularity of routes contained within the clusters.” (FIG. 4 is an exemplary user interface 400 provided by the clickstream data analytics service, revealing navigational patterns associated with various sets of clickstreams of interacting assets (e.g. application user interfaces), where bar graphs shows the quantity of clickstreams that are identified as being associated with each navigational pattern [Liu, Fig. 4, para 0046-0047, 0021]).
	It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dai-Amershi to comprise the claimed limitation to effectively represent clickstream visually, and further provide analysts with an easy-to-navigate interface for pinpointing path segments of interest for further analysis [Liu, para 0002].

	Regarding claim 12, Dai as modified by Amershi does not teach “wherein the system is further configured to:
	sort display the clusters sorted by number of routes that are in each cluster, wherein the number of routes in a cluster is directly proportional to a popularity of the routes in the cluster, the displaying thus revealing the relative popularity of routes contained within the clusters.”
	Liu teaches “wherein the system is further configured to:
	sort display the clusters sorted by number of routes that are in each cluster, wherein the number of routes in a cluster is directly proportional to a popularity of the routes in the cluster, the displaying thus revealing the relative popularity of routes contained within the clusters.” (FIG. 4 is an exemplary user interface 400 provided by the clickstream data analytics service, revealing navigational patterns associated with various sets of clickstreams of interacting assets (e.g. application user interfaces), where bar graphs shows the quantity of clickstreams that are identified as being associated with each navigational pattern [Liu, Fig. 4, para 0046-0047, 0021]).


	Regarding claim 20, Dai as modified by Amershi does not teach “further comprising cycling through at least two of the clusters so as to enable a user to view website elements that have been interacted with, and an order in which they have been accessed by, at least one website visitor.”
	Liu teaches “further comprising cycling through at least two of the clusters so as to enable a user to view website elements that have been interacted with, and an order in which they have been accessed by, at least one website visitor.” (Figure 4 reveals navigational patterns associated with various sets of clickstreams.  For example, if one identified navigational pattern (for instance, navigational pattern 410) was comprised of assets in sequence, the pattern may be illustrated (e.g., in top-down or left-to-right sequence) by graphical representations of each asset 412 a-412 c, where assets can be a set of application user interfaces [Liu, para 0046, 0021]).
	It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dai-Amershi to comprise the claimed limitation to effectively represent clickstream visually, and further provide analysts with an easy-to-navigate interface for pinpointing path segments of interest for further analysis [Liu, para 0002].

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US Patent 9,691,096) in view of Amershi (PG PUB US2013/0055268) as applied to claim 1, 3, 10, 11 and 13 above, and further in view of Butler (PG PUB US2006/0265495).

Regarding claim 4, Dai as modified by Amershi teaches “wherein the website visitor recordings are metadata associated with each user website visit,” (Web logs may be obtained by a browser plug-in which monitors user interactions in a website and records user interactions in the web log.  Each web log may contain metadata such as sequences of web page URLs along with web pages that were visited, the type of web actions performed at each interaction, and an XPATH of a DOM tree node which was accessed at each step [Amershi, para 0031]).
However, Dai as modified by Amershi does not teach “the metadata having been collected by a tracking script sent to each website visitor in response to a request to access a web page.”
Butler teaches “the metadata having been collected by a tracking script sent to each website visitor in response to a request to access a web page.” (When a visitor from computer 14 (client node) loads one of the web pages having the embedded code (e.g. JavaScript code) therein, the code passes information from computer 14 to a server or group of third party servers 17, where the information mined from computer 14 can include meta data (e.g., the page viewed, the time of the view, the length of stay on the page, the visitor's identification, etc) [Butler, para 0023]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dai-Amershi to comprise the claimed limitation to effectively improve the efficacy of the tracking technique by a third-party tracking service because the cookie generated at the client is perceived as first-party and the user is less inclined to delete first-party cookie [Butler, para 0011].

Regarding claim 14, Dai as modified by Amershi teaches “wherein the website visitor recordings are metadata associated with each user website visit,” (Web logs may be obtained by a browser plug-in which monitors user interactions in a website and records user interactions in the web log.  Each web log may contain metadata such as sequences of web page URLs along with web pages that were visited, the type of web actions performed at each interaction, and an XPATH of a DOM tree node which was accessed at each step [Amershi, para 0031]).
However, Dai as modified by Amershi does not teach “the metadata having been collected by a tracking script sent to each website visitor in response to a request to access a web page.” 
Butler teaches “the metadata having been collected by a tracking script sent to each website visitor in response to a request to access a web page.” (When a visitor from computer 14 (client node) loads one of the web pages having the embedded code (e.g. JavaScript code) therein, the code passes information from computer 14 to a server or group of third party servers 17, where the information mined from computer 14 can include meta data (e.g., the page viewed, the time of the view, the length of stay on the page, the visitor's identification, etc) [Butler, para 0023]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dai-Amershi to comprise the claimed limitation to effectively improve the efficacy of the tracking technique by a third-party tracking service because the cookie generated at the client is perceived as first-party and the user is less inclined to delete first-party cookie [Butler, para 0011].

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US Patent 9,691,096) in view of Amershi (PG PUB US2013/0055268) as applied to claim 1, 3, 10, 11 and 13 above, and further in view of Vijayaraghavan (PG PUB US2014/0222503).

	Regarding claim 7, Dai as modified by Amershi teaches “wherein dividing the plurality of routes into clusters” (A plurality of navigational patterns [clusters] that preceded the purchase of items from an online marketplace is identified. Such patterns may be stored in one or more data stores in association with the each of the respectively purchased items, and may have been defined based on any number of interactions or steps taken by customers, including but not limited to the entry of any keywords into a search box 220 or the selection of one or more of the categories 231-236 displayed on the web page 200 of FIG. 2, or any other interactions [Dai, column 15, line 7-16]).
	However, Dai as modified by Amershi does not teach “calculating at least one of: number of key performance indicators within each route, number of steps taken within each route, total time spent within each route.”
	Vijayaraghavan teaches “calculating at least one of: number of key performance indicators within each route, number of steps taken within each route, total time spent within each route.” (Subsequent to capturing the raw click stream data and performing steps (170) and (171) of FIG. 3 to transform [calculate] the data including the dynamic art component such as number of key performance indicators (e.g. chat status and purchase status) [Vijayaraghavan, para 0079-0080, table 6]).
	It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dai-Amershi to comprise the claimed limitation to effectively enhance analyzing each website visitor, where the visitor can be categorized based on the KPI of chat status and purchase status as shown in table 2 [Vijayaraghavan, para 0061, table 2].

	Regarding claim 17, Dai as modified by Amershi teaches “wherein divide the plurality of routes into clusters” (A plurality of navigational patterns [clusters] that preceded the purchase of items from an online marketplace is identified. Such patterns may be stored in one or more data stores in association with the each of the respectively purchased items, and may have been defined based on any number of interactions or steps taken by customers, including but not limited to the entry of any keywords into a search box 220 or the selection of one or more of the categories 231-236 displayed on the web page 200 of FIG. 2, or any other interactions [Dai, column 15, line 7-16]).
	However, Dai as modified by Amershi does not teach “calculate at least one of: number of key performance indicators within each route, number of steps taken within each route, total time spent within each route.”
	Vijayaraghavan teaches “calculate at least one of: number of key performance indicators within each route, number of steps taken within each route, total time spent within each route.” (Subsequent to capturing the raw click stream data and performing steps (170) and (171) of FIG. 3 to transform [calculate] the data including the dynamic art component such as number of key performance indicators (e.g. chat status and purchase status) [Vijayaraghavan, para 0079-0080, table 6]).
	It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dai-Amershi to comprise the claimed limitation to effectively enhance analyzing each website visitor, where the visitor can be categorized based on the KPI of chat status and purchase status as shown in table 2 [Vijayaraghavan, para 0061, table 2].

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US Patent 9,691,096) in view of Amershi (PG PUB US2013/0055268) as applied to claim 1, 3, 10, 11 and 13 above, and further in view of Hoyne (PG PUB US2018/0167317).

	Regarding claim 8, Dai as modified by Amershi does not teach “cleaning a route, wherein the cleaning includes at least one of: removing at least one element from the route after a predetermined event, removing from the route at least one element that is larger than a predetermined threshold, removing from the route at least one element having a click count below a predetermined count, and removing from the route at least one element having a hover lasting for less than a predetermined time period”
	Hoyne teaches “cleaning a route, wherein the cleaning includes at least one of: removing at least one element from the route after a predetermined event, removing from the route at least one element that is larger than a predetermined threshold, removing from the route at least one element having a click count below a predetermined count, and removing from the route at least one element having a hover lasting for less than a predetermined time period” (Based on time stamp(s) 166 of each interaction in the data path, path constructor 152 can remove interactions [elements] that have time stamps 166 after a predefined time period [event] [Hoyne, para 0047]).
	It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dai-Amershi to comprise the claimed limitation to effectively reserve the computing resource because only fewer relevant elements would need to be processed for each path/route.

	Regarding claim 18, Dai as modified by Amershi does not teach “wherein the system is further configured to:
	clean a route, wherein the cleaning includes at least one of: removing at least one element from the route after a predetermined event, removing from the route at least one element that is larger than a predetermined threshold, removing from the route at least one element having a click count below a predetermined count, and removing from the route at least one element having a hover lasting for less than a predetermined time period.”
	Hoyne teaches “wherein the system is further configured to:
	clean a route, wherein the cleaning includes at least one of: removing at least one element from the route after a predetermined event, removing from the route at least one element that is larger than a predetermined threshold, removing from the route at least one element having a click count below a predetermined count, and removing from the route at least one element having a hover lasting for less than a predetermined time period.” (Based on time stamp(s) 166 of each interaction in the data path, path constructor 152 of analysis system 150 can remove interactions [elements] that have time stamps 166 after a predefined time period [event] [Hoyne, Fig. 1, para 0047]).
	It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dai-Amershi to comprise the claimed limitation to effectively reserve the computing resource because only fewer relevant elements would need to be processed for each path/route.

Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US Patent 9,691,096) in view of Amershi (PG PUB US2013/0055268) as applied to claim 1, 3, 10, 11 and 13 above, and further in view of DÃNILÃ-DUMITRESCU (PG PUB US2018/0248902).

	Regarding claim 9, Dai as modified by Amershi does not teach “applying data serializing to metadata associated with the recordings of the website visitor recordings.”
“applying data serializing to metadata associated with the recordings of the website visitor recordings.” (Parameters [metadata] may then be extracted from the log files 10 [website visitor recordings] using the known schema for the log data from each data source and serialized into a format as shown at the end of paragraph 0216 [DÃNILÃ-DUMITRESCU, para 0216]).
	It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dai-Amershi to comprise the claimed limitation to effectively enhance network security by comparing user actions against a model of expected actions more efficiently and/or faster when the metadata from log files are converted to a common data schema and format [DÃNILÃ-DUMITRESCU, para 0007, 0013].

	Regarding claim 19, Dai as modified by Amershi does not teach “wherein the system is further configured to:
	apply data serializing to metadata associated with the recordings of the website visitor recordings.”
DÃNILÃ-DUMITRESCU teaches “wherein the system is further configured to:
	apply data serializing to metadata associated with the recordings of the website visitor recordings.” (Parameters [metadata] may then be extracted from the log files 10 [website visitor recordings] using the known schema for the log data from each data source and serialized into a format as shown at the end of paragraph 0216 [DÃNILÃ-DUMITRESCU, para 0216]).
	It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dai-Amershi to comprise the claimed limitation to effectively enhance network security by comparing user actions against a model of expected actions more efficiently and/or faster when the metadata from log files are converted to a common data schema and format [DÃNILÃ-DUMITRESCU, para 0007, 0013].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

                                                                                                                                                                                                /WING F CHAN/Supervisory Patent Examiner, Art Unit 2441